Case 21-80089 Doc3 Filed 03/05/21 Pagelof1

 

 

FILED MAS 524 ee SS tuepe-cpn

 

CC Advising, Inc.

CERTIFICATE OF CREDIT COUNSELING
16199-NCM-CC-000384725

PETE MOHAMMAD

| CERTIFY that on February 08, 2021, at 02:11 PM EST, PETE MOHAMMAD
received from CC Advising, Inc., an agency approved pursuant to 11 U.S.C. § 111 to
provide credit couseling in the North Carolina Middle Bankruptcy Court, an individual
[or group] briefing that complied with provisions of 11 U.S.C. §§ 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by telephone and / or by internet.

By: Engels Cuevas

Title: Credit Counselor

 

Date: February 08, 2021

Sage/ Yanuel Cvevas

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy Code are required
to file with the United States Bankruptcy Court a completed certificate of counseling from the nonprofit budget
and credit counseling agency that provided the individual the counseling services and a copy of the debt
repayment plan, if any, developed through the credit counseling agency. See 11 U.S.C. §§ 109(h) and 521({b).

 

 
